April 1, 1925. The opinion of the Court was delivered by
Upon consideration of the evidence in this case, a review of which would serve no useful purpose, the Court is convinced that it was not sufficient to justify a submission of the issue of the defendant's guilt to the jury, *Page 171 
and that his motion for a directed verdict should have been granted.
The judgment of the Circuit Court is reversed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.